Citation Nr: 1610827	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for anal fissure.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1979, from December 1990 to August 1991, and from April 1996 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision, in relevant part, increased the evaluation for the Veteran's anal fissure disability from 0 to 10 percent effective April 22, 2009.  In July 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board also observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At the February 2016 Board hearing, the Veteran's representative recommended that the Veteran be considered for entitlement to a TDIU "based upon her several disabilities."  Hearing Transcript at 13.  Accordingly, the issue of entitlement to TDIU has been added to the current appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to disposition of the claims.

In May 2009, the Veteran was afforded a VA examination for evaluation of her anal fissure disability.  At that examination, the Veteran denied chronic constipation or diarrhea, and reported that she did not experience any functional impairment from the disability.  There was no mention of fecal incontinence.  The rectal examination showed anal skin tags from previous hemorrhoids, but no anal fissure.  The examiner concluded that the Veteran's disability was asymptomatic, and that the effect on the Veteran's usual occupation and daily activity was minimal.

At her February 2016 Board hearing, the Veteran testified that she wears "briefs" because she has involuntary bowel movements.  Incontinence also occurs with sneezing or coughing.  She testified further that the problem with her bowels happens frequently and often interferes with her daily activities.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements since the May 2009 VA examination suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a new VA examination and medical opinion regarding the current severity of the Veteran's anal fissure disability.  

All relevant ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also, the Board finds that development in connection with the issue of entitlement to a TDIU is necessary and that the RO should consider the issue of entitlement to a TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to her for the anal fissure disability.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained previously.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  The RO/AOJ should also provide proper VCAA notice that informs the Veteran of the evidence and information necessary to establish entitlement to a TDIU. She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the current severity and manifestations of the Veteran's anal fissure disability.  The electronic claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(a) The examiner is requested to record and measure all symptoms of the Veteran's anal fissure, to include whether the Veteran has any involuntary bowel movements and an assessment of the Veteran's anal sphincter tone.

(b) If the examiner finds that the Veteran has involuntary bowel movements, the examiner should specifically determine whether the Veteran exhibits any of the following: constant slight or occasional moderate leakage; occasional involuntary bowel movements necessitating wearing of a pad; extensive leakage or fairly frequent involuntary bowel movements; or complete loss of sphincter control.

(c) Finally, the examiner should provide an opinion as to the functional effect of the service-connected anal fissure disability on the Veteran's daily activities, to include her ability to work.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4. Following completion of the actions noted in the proceeding paragraphs, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities given her current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

5.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






